

	

		III

		109th CONGRESS

		2d Session

		S. RES. 378

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Graham (for himself,

			 Mr. Chambliss, Mr. Feingold, Mr.

			 Kohl, Mrs. Murray,

			 Ms. Collins, Ms. Snowe, Ms.

			 Murkowski, Mrs. Feinstein,

			 Mr. Brownback, Mrs. Dole, Mr.

			 Jeffords, and Mr. Specter)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Designating February 25, 2006, as

		  National MPS Awareness Day.

	

	

		Whereas Mucopolysaccharidosis (referred to in this

			 preamble as MPS) is a genetically determined lysosomal storage

			 disorder that renders the human body incapable of producing certain enzymes

			 needed to breakdown complex carbohydrates;

		Whereas complex carbohydrates are then stored in almost

			 every cell in the body and progressively cause damage to those cells;

		Whereas the cell damage adversely affects the human body

			 by damaging the heart, respiratory system, bones, internal organs, and central

			 nervous system;

		Whereas the cellular damage caused by MPS often results in

			 mental retardation, short stature, corneal damage, joint stiffness, loss of

			 mobility, speech and hearing impairment, heart disease, hyperactivity, chronic

			 respiratory problems, and, most importantly, a drastically shortened life

			 span;

		Whereas the nature of the disorder is usually not apparent

			 at birth;

		Whereas without treatment, the life expectancy of an

			 individual afflicted with MPS begins to decrease at a very early stage in the

			 life of the individual;

		Whereas recent research developments have resulted in the

			 creation of limited treatments for some MPS disorders;

		Whereas promising advancements in the pursuit of

			 treatments for additional MPS disorders are underway;

		Whereas, despite the creation of newly developed remedies,

			 the blood brain barrier continues to be a significant impediment to effectively

			 treating the brain, thereby preventing the treatment of many of the symptoms of

			 MPS;

		Whereas treatments for MPS will be greatly enhanced with

			 continued public funding;

		Whereas the quality of life for individuals afflicted with

			 MPS, and the treatments available to them, will be enhanced through the

			 development of early detection techniques and early intervention;

		Whereas treatments and research advancements for MPS are

			 limited by a lack of awareness about MPS disorders;

		Whereas the lack of awareness about MPS disorders extends

			 to those within the medical community;

		Whereas the damage that is caused by MPS makes it a model

			 for many other degenerative genetic disorders;

		Whereas the development of effective therapies and a

			 potential cure for MPS disorders can be accomplished by increased awareness,

			 research, data collection, and information distribution;

		Whereas the Senate is an institution than can raise public

			 awareness about MPS; and

		Whereas the Senate is also an institution that can assist

			 in encouraging and facilitating increased public and private sector research

			 for early diagnosis and treatments of MPS disorders: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)designates

			 February 25, 2006, as National MPS Awareness Day; and

			(2)supports the

			 goals and ideals of National MPS Awareness Day.

			

